MEMO ENDORSED                        Ephraim Savitt
                                         Attorney at Law

   165 WEST END AVENUE #8B                                               PHONE: (917) 885-5753
   NEW YORK, NEW YORK 10023                                              EMAIL: EPHRAIM@SAVITTESQ.COM



   BY ECF

   Honorable Katherine Polk Failla                                        February 7, 2020
   United States District Judge
   Southern District of New York
   United States Courthouse
   500 Pearl Street
   New York, N.Y. 10007

                                        Re: Dan-Bunkering (America), Inc. v. Ardica
                                        Construcciones, S.A. de C.V., et al.,
                                        Index No. 1:17-cv-09873-KPF

   Dear Judge Failla:

            I respectfully request Your Honor to allow a one-court business day enlargement of time,
   or until the date of an endorsed order, in which Ardica may file its Rule 56.1 Counterstatement,
   a copy of which is appended as Exhibit A. I apologize, yet again, for any inconvenience that this
   late filing causes the Court and opposing counsel. Based on prior experience, I expect that
   opposing counsel will not consent to this application.

           The attached Ardica’s Counterstatement incorporates citations to the record, as required
   by Rule 56.1, which I inadvertently failed to comply with, in our original Rule 56.1 Statement,
   and it reproduces the paragraphs in Plaintiff’s Statement which we challenge and to which we
   clarify our responses.

          We thank Your Honor for your courtesies and consideration.


                                                               Respectfully submitted,
                                                               Ephraim Savitt
                                                               Ephraim Savitt
                                                               Oscar Herasme

                                                               Counsel for Defendant
                                                               Ardica Construcciones
   Cc via ECF and email:
   Max B. Chester, Esq.
   Douglas Heffer, Esq.
Application GRANTED. The Court will accept Defendant
Ardica's late filing.



Dated: February 18, 2020       SO ORDERED.
       New York, New York



                               HON. KATHERINE POLK FAILLA
                               UNITED STATES DISTRICT JUDGE
